Case 1:18-cv-06127-CBA-RML Document 21 Filed 01/15/19 Page 1 of 2 PagelD #: 277

HENRY R. KAUFMAN, P.C.
ATTORNEYS AT LAW
60 EAST 4282 STREET
47 FLOOR
New York, New York 10165

OFFICE: (212) 880-0842
MOBILE: (914) 589-7963
FAX: (212) 682-1965
HKAUFMAN@HRKAUFMAN.COM
WWW.HRKAUFMAN.COM

January 15, 2019

Hon. Robert M. Levy

United States Magistrate Judge
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Monica Morrison v. Robert Langrick: 1:18-cv-06127 (CBA) (RML)

Dear Judge Levy,

As I trust Your Honor is aware by now, this past Thursday, January 10, we submitted, on
behalf of Plaintiff, a letter requesting that this court grant an extension of time generous enough
to allow us the opportunity to resolve Ms. Morrison’s insurance coverage and representation
issues before we are required to answer or move with respect to the counterclaims asserted by
Defendant Langrick.

It is self-evident that, unless those issues are resolved, any answer or motion addressed to
the counterclaims could be countermanded or unsettled by the insurance carrier, to the detriment
not only of our client but to the efficient litigation of this case.

Defendant's counsel, the Clare Locke firm, strenuously opposed our request last week
and offered but a meager one-week “courtesy” extension that will expire this Friday, January 18.
As the court well knows, if we had no substantial basis at all for requesting an adjournment,
ordinary professional courtesy among counsel would surely have accorded a far more generous
extension.

We are therefore compelled, once again, to trouble Your Honor with this unfortunate
dispute.
Case 1:18-cv-06127-CBA-RML Document 21 Filed 01/15/19 Page 2 of 2 PagelD #: 278

Hon. Robert M. Levy HENRY R. KAUFMAN, P.C.
January 15, 2019 ATTORNEY AT LAW
Page 2 of 2

On behalf of Plaintiff, we are respectfully requesting that you please act now on our letter
request in such a fashion — at a bare minimum — so as to allow counsel more time than the almost
no time our adversaries have offered. And if Your Honor is not inclined to grant us the entire 90-
day extension we consider justified and reasonable, at the very least we urge you to take into
consideration the imponderables involved in our efforts to resolve the insurance coverage and
representation issues in this case going forward — before we must answer or move with respect to
the counterclaims.

In that regard, I can report to Your Honor that our Notice of Claim was filed with the
carrier on December 28 — upwards of three weeks ago now. Thereafter, despite a couple of
reminders to try to accelerate their process — specifically advising them of our approaching
deadline for responding to Defendant's counterclaims — I did not hear anything from the carrier
for ten days — at which point it was determined that no progress has been made because at that
point the carrier was about to decline coverage in reliance on the wrong policy! Since that time
we have heard nothing from the insurance carrier (LibertyMutual), other than they now finally
understand which policy we are invoking.

Under all of the foregoing circumstances, it is my judgment that further dunning of the
carrier will not speed up this process and could actually be counterproductive.

Thank you for your consideration and we look forward to hearing from Your Honor, as
soon as possible.

Respectfully submitted,

Bens RKowp —

Attorney for Plaintiff

Cc: All counsel (VIA EFILE)
